Case 3:13-cv-00257-JAM Document 307-11 Filed 10/11/18 Page 1 of 7




                      EXHIBIT K
                                   Case 3:13-cv-00257-JAM Document 307-11 Filed 10/11/18 Page 2 of 7
                                                                            STATE OF COiS\ËCnOUI
                                                                      Board ol Govsrnors for Hþhar EúmaüOn

                                                                U¡STVER$TTg TF COilTf{ECTICUT
                                                                          STORffi COh$ËCRCUT, æzs$+4{Ifr                               lp'r¿.t/oJ1¿û¡¡        ,



                                                                                                                                       Pégr   ¡ df Íi   .




                                                                                         F    . .r €lelrtr|È Éë6¡*
                                                                                         rÞôÉ. E¡ lt&tã




                                                                                          Cðü¡aÊ
                                       {r¡FrFtåia[üú
                                                                                          E¡pErái :         hCqÐ
     þgrct                ¡ Ê¡cl lq¡ üf      lÈ,lr¡lqg                                    Fle*        ! tletofrÈöry ËrJoç
     fr*Èqt   Ð*c.û       i ?Oll-05*08                                                    ÂÃêf l$0l        ptln- of ü'irrt5€i.dl lccqdötstüS                        !¡ô     Þ
     FIeû                 : f!nêsÉ$                                                       ARE 1150 ?Þ1! .tC!1Ê{¡1E ¡ ßÊ!oDrÊ. Ecoô                                  3"0     À
                                                                                          (EnC lt71        the Ëc¡¡ao Fll¡                                          ¡.0     Ã-
                      frA{q$f .Ë !É#adû¡È. ¡-+rr¿                                         XIS! r4O0 ¡lod€rD ÌGrtÒrfi Trôdl,tioE                                     3,$ 8+
                                           Ë.Lt ¡oo?                                      P¡tIl¡ lto{      Fhllosop}rl¡ ¿nd Soci¡l Etlrlc¡                          ï"t *
,,   Ésss*                                                      Cn¡tr 6r¡&                  ÎeEl 69ß :          1.600       TEDí T€{Àr$             :              tg.0
                                                                                            cltl 6l* ¡          3.{53       eI¡( ¡tÎtrt8 ;                         å0,õ
                                                                                                            bÊ¡À'r LtEt       åEEa
                                                                                ¡.a
                                                                                                            &lf¡¡t 200, t¿oÞo¡-zô to zoor-os-ott
                                                                                          C€E ü
                       ¡n¡f s9û? {er¡q":Î¡:¿t t¡¡ ¡ùe"-rå-rrt
     Cogfûé                                                                               Pt'é'gde      ¡   EûÉfùßâ!
                         Êsocr¡ptþa                      {InJt¡ Ë¡cù
                                                                                          Pl¿ô          r   Elsr¡re8 t{ôJor
     Ërð9r*6 ¡ ÀCE8                                                                              zlrl
                                                                                          Àccr                Þr,¡û. . ù{_   Hs:r$f}ißr¡t ÂéeôurrtlÊÙ,              3,S     À-
     Þlrilii     : Éx¡*lOrrtOrÇ ù;!or                                                     ÞerH ¿102           r¡rt€ñr{r' üæ4r¡c1'*(g¡ç rnasrfÏ                      J.é'    A-
     EOdf llt        FrtÀcl.¡lj,Êc êf llåetôåcôfiñlGs                     3.O r-          cÉoL 1070           Global Chuqofl{aÈu!ò¡ DtrlrÈür                        ¡-0     À-
     8fl6il, Itl     S.[ln¡¡ nsitt¡rg tbr LttÊaar,urù                     {.t   E+        EÐCr   1t0rf        ¡otsúd{Êtfor¡ Èg 8ûcfatÞgr                            ¡-ú     E
     c¡o(3 ¡t0       ros¡d ßrilúË¡ G¡ogrrFhy                              3.$               IERII    GÞÃ           3.5?5             r8Þr t0rÃr.3   ¡              rr.0
     nffÞ 180             Fr-E   UDlvcar$S Lc¡rnlDg        gkllls         1"0 I                                    3-169             clt
                                                                                            cltH     €pÂ                                   lfdF*L$ i               8â"û
     rlffD lãe            P{8 hËulÈy/Stud$¡¡È        filltürr             l"o   c
            Ëû$sre    Îs{rlc{¡}* IüuÈr¡ tù€ Pe3!ïrr.t                                                               ,sot (¡gû$ot-lt        Éû   ¡.ûoll¡l-¡ôl
     mff      fûü{$.      tþÈÌ.¡  föf Su¡rf,fi63a¡ ¡ Êc9nefct             3,0   Ë+        Coü.rûÊ            'f[¡têecrf¡rtlo!                               ttÃtl,t     Ê¡iadE
       tÊFN CPÀ       I          3,286         tEÉl TùPåIS ¡          15, û
                                                                                          Prog¡$s i EurtDai¡'
       cO{    GPÀ     ¡          3,2t0         tIJl{ tûrÂIS :         2¿" 0
                                                                                          Platr : Flranca. tbJìit
                                                                                          Eå8. 3g0l l@tto CøputtÉç Ldb I                                            r.0 I
                      Frls         åû04 ¡lOo0-bt-Êt t r t008-ot-tol
                                                                                          ÐI.åf 31?5 ¡.9ð1¡8r,hfËÊI E$r¡'IroF 8¡Jrj'nðef                            3,S     a+
     C¿ur¡t                å""c¡þtleo                           lr¡ìJtr    GåådbÈ
                                                                                          F!¡CE 3101 fl!¡ncl¡l ür¡a8.€øGût                                         9.t      À-
     FrÈglra¡! ¡ ÃCE¡¡
                                                                                          FIICE 3?30 l6el Eståtê Prlnclploa                                        3.û      å
     P¡årr     3 8J.plÈrðlrEy l¡iJ¡rr
                                                                                          uCtC 3101 B¡o.õgÊr'l rlûtÈr.prrÈùÛù¡ ScI¡¿\¡                             3"0      Â*
     EetU ll¡      Füfr¡clFlÉs oü Nlcro8cûE@tes                           3.û Ë           eÞIll Jto¡    Br¡õf.86ð! f¡fot¡¡tlcn $ystsÅr                             3"0      À-
     !ä¡lt8 lO8Ê CÊlæ¡w irü Buçù ¡ Ec€o@lcã                               3.ù À              îtnH GP* ¡      3,680        188$ Tû!SI3 :                           16.t
     PSYC 13Ü GËnca¡¡ Êryêt¡È¡rgl| !                                      3.0 e-             ctta GPÂ r      3."51a c1]ü lullr.s I                                1! .0
     81¡Èg flûqC trl¡â Cêsr&Þr.ù Þt S?¡rr                                 4.þ E*
       ÎEFl ËF¡ :       3.485      tEnH ?tfÀ¡,S :                    :3-    O
                                                                                                            qE¡åt ¿C¡û lrlû¿O-01-¡l tó          ¡e10-O!Þ0aH
       CIJù| êPÀ I     3.3?5       COt{ îûrÀr-s r                     35,0                CguJrt6              ,'É.scr¡Þûloo                            ttnl!.r         Grådú
                 D.¿n's LlSt ACg€
                                                                                          FroglÊ¡¡      t ËurtEÉtr
                                                                                          Plâ¡          : ElùðH XËJo!


                                                                                                                                              lcaDe¡trüd üh       ñ¡t    p¿9ñ,
                                                                          Case 3:13-cv-00257-JAM Document 307-11 Filed 10/11/18 Page 3 of 7

                                                                                                           ":,1', :Tt    i ì" i;!-,l;..ildi;".,. lr{jL{'l
                                                                                                                                   1:
                                                                                                                i{*y 1{-} {"}ffi*Ì:¡i lr"ìri$t r iiil

                                                                                                                                   ll¡ " r{l      i::...:- ìti    , . . .ir jl l: .rlrtr'¡:r-:                                                                 , :i.'.   ,   ì..r"* .jr'{";
                                                                                                                                                                                                                                                                                            "ÊËürC,':,1
                                                                                                                                                  ii,,J.:lì.   ]i  . "::-:-l :ii):.:iir:i iir it',;                                                            ¡ri -l    i í ú: lrltjî "Ï!r1LJ ,'
                                                                                                                                                                                                                                                                .!'; r;Xi; i.:ii:-, t¡{ ¡r¡[i.¡ni,j.,
                                                                                                                                                  .,. :Ìr, , r,          lr :'l:      :1.{r i:*,r',"':ri:.                nll":r.¡lÊd      {'üLifî{":
                                                                                                                                                  r',i,,i,:,.ì.,r'ji,,it-, ' fi:s i.itr:..:r ìiy .ìûirj.rlrl'r .;i {jf'l{j* fÕr$ì'iËjlË}iiì
                                                                                                  ì   i'                                          ,1,:i ¡,r ,'¡,:al:t\ìri ', , ,,:,"'¡ 'l*tiã. 3r ..-ìl r,, ) iriil ,i'. jiì ir.i' fitr*\ fg1'ì*+çlg,:                                                             ,



                                                                                                                                                  'i.,r I .,.: l :t. ti*.å ''      :;,t-11 lL s+i .,; ,i1.' f!!! ",,irr-ìç Cí St¿jfj{:tit
                                                                                                                                                      r:, :.'r..E.i¡i-j-j iaçi . ,Ti-{l L,}t1.i}i,"{.C - ì,i rl:: ., '-i.i :;¡kgn Ët iil
                                                                                                                                                            bt,,r.".ti           -,,t
                                                                                                                                                                            - ." r, :.i'e ilrt     .. r        "li,r,i".ii-i€ .'q.lìf $ Êixri'*d
                                                                                                                                                                                          _"_ j i:-..
                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                          :;.'                          ". l.. _
                                                                                                                                                                         .11,,11È,:l   i:¡ .'¡ iiLÐrl"l il   .;..1r .Ll                      -11                 i.t1' l:'ti,.ry r ün$üj(ìT
                                                                                                                                                                                 .,,r'      .'\c ,r 'tj "'. ¡'!_l                                                  \;: I,t r.. l"rtgrt ¡;i.
                                                                                                                                                                          .,   j"r1 .:'l'L¡         sr:          :.Ì':s,.:r r"l   fills 'l¡ tÈiri:i                 üÌil ri\;
                                                                                                                                    I                                -lr ¡:,i[ü_-,]
                                                                                                                                                                                    i'..*.-¡f¡¡.:.,,_.iJ1 ry,i1.¡,;
                                                                                                                                                                     .'-.          ì
                                                                                                                                                                                        'ri¡,î"ììcri þy :i(r*,Íji;ir i                             T    'r | {'i illúlrìriille:: wha                   f'
                                                                                                                                                                          ,:ì r'r,j'r:r1i' ,1" 1.¿ {t:1it',.1ì.li¡ìù {'r',}"* lS. : | ; r{-ii}ì,,r.:$ t-}* .,i.{:
                                                                                                                            ,il.                                             ..' '|,,: i ,il îr:jLl.Í r,"¡-'i1¡.'":¡.. L jr-¡t9i:r ,.: ,i..¡"¡;iir¡li,ì. ,;" I                                         ^

                                                                                                                                                                              ..1,t't :F,å (-. l.(. . rìt ,'1 i :',- . r ..aÊ :Pr'r :;Ltl: :.q
                                                                                                                                                                                                            _t

                                                                                                                    i
                                                                                                                r! {,1i                 ¡
                                                                                                                                                                                        tl lil"t-*l ir,.j ¡w, i.,;ii.:t nrI 5e:';,,""r,i,i'ii. i:{.,:}it];-,ìi!r-: *F,                                 "


                                                                                                                ,ir ,r," .          .l
                                                                                                                                                                                         . fìitl;r i¡,"¿*,.,i*È ,ì!i,.1 ¡¡!:r-J al:!i..,.'.t,:.iì i;-,s. iJ ir.)lãÌ ,:3ì
                                                                                                                                                                                 .¡r i:   ì ," lrr, :! 13:.1i,\'1*ì...' ' re$i,ri!,i ¡. , ;i'tl iiitt¿: lltt,ris.'
                                                                                                                        . .r j:ì                      r..il ¡ .r'    .             il:ìi rjr:;t:, ¡ i s' ::i1ùt:.¡ r!;irì{.! : f.r;'¡1;

                                                                                                                                                  , , :.             *',..r                         .   .i, Lì            :r"r    .; : :,i :.{.        .Jl,r   ,¡.ì :ir,        ìi,:telfj Ë€i,a        i
                                                                                                                                                                                       -lai.,1
                                                                                                                                                  ,      ,,1   ,.1                 lj     ,rt               j r       r    t ;t.nt,

                                                                                                                                                  l-¡rç. i '1 Ìrl¡. .;ì-:'-.rír! , lr,jL ...^.1. I,rl"rflt,:l'lf ¡¡ :ì.ìrt1d r¡ llt# fel,e...V                                                         I


                                                                                                                                                  tÌ'i{li
                                                                                               1'. :,. . ti i ì.:,.ii ¡ {           ,ir-.:
                                                                                                                                             iC   L "r.' I .tt'. i.:' ,"11,il!'1,,;rì; {li -;: fli! .Uji}flll f:t*:i 1; , 1.1.! Ít]fi-lijl;à:                                                          ,",

                                                                                                                                                  ,. .: t,      i r, i tr ., i'. I L ( i) Êfj; J .:. 3til,
                                                                                                                                                  i.¡),'.,¡; ri:Ìì!.rtfi..           11.n'Ìt.rñl'l rulr,j'.l-,,{,1rrit{.i,Ìi. ;.J:l,;x¡¡t101*''
                                                                                                                                                  ,#, :. it.rC trl.:, l,,l; .,.,r.,,tìì :,r]llç,.jr, f:i .l . ij,ttÌk
                                                                                                      t    ,r           : ¡i,i; i
                                                                                                                                                    j ,"" I ,r '-1. t r.:t ì, .rrtn f4 r; 1... l¡¡lrli ;¡, çirt                          'l / Ul¡ilr ;,                                            :

                                                                                                                                                  t-,:].'-, e,¡ 't.:i 1;¡¡, tf.ì 't3 l.fì,it ìì1r ;,,"i';i'. f t¡!-
                                                                                                                                                                                                          'i¡r:¡:rlll ti'l ì J.-r'-
                                                                                                                                                      i ì ìrliirji Ji jl "i{ ):¡¡çlìi!;r" . ¡¡                                      L,nii¡ìy f {;tfipr ",
                                                                                                                                                    .r..Ìr,"i ,.i I :.rrj¡;Í.:ll r Î' :.ti         ...¡ .. ,ìtrir:¿:¡i:-i. Í ,,ì,uì li:ii qpnrr,
                                                                                                                                                                                                           '                                                                                                   ,



Bl.{¡l}t.ir"¡r"t l' rl                                           ,                                                                                L.r ,'¡¡. ; ; ii ,"' i ;', [ ..]Ii                    ;




.{¡]lrnttr;.,t:,Iil:': . Ì-                                           ,                                                                           . Ì,,.. i' o,r *,,r r.{,.li.: ..; i/..,'¡Jrr,t {'{,r,ii.,r.-.tilt)i.:,1,",.r,: ,lìt-$iili":jjli.
j                        !¡.$*.'. .,:: ;1,                                                                                                        .:ì ,i'-,tt,f:,        lì{:.,¡¡ ,i1, ,'ìì rt-, ,i r          rtì ltl'i .11"1r ':'rrìllrl,r ,-,rr\Ë, irl
Ï                        .'iÍj-rf,flr. ì.r                                                                                                          i¡,rl{.: ¡ì ír/{,. :i: ':¡,i.i'tli;,ì:     iÌ' l:jlr'ì: r.^t;:''(}11 Lrr "t,r ^rl}n¡'Ê1Èi:{-!t
                                    ,,
                                                                      ,



'ì                       ..         ii.ll
                                          .:               ,
                                                                                                                                                    i         ii          -, :jr' i.,.., , qÌ;tì.¡ r..{..,i .l)i} ,"r1... ,i.i irll{i irì- :                                                               ì



                             .Ifiiìiï\                     l         "                                                    r' ',...i1r''
                             tt    ç
                                                                                                                                                                                                             ¡, lÍ '.       :i, r¡i r. .r. I
                                       "


                         iiilj.'r:..¡ i,ij.."                                                                                                                                                            .'.ll'ì.,'ìa: "',
Fjr'ìir!            ¡\ ,, .'                           r1,                                                                                                                         'i::, . a ,          ,¡: ì:4 'lr -lr.l'l"i         Ì. 1.1
                                                               ".':             ,i.l                                                                                       t:,:!        ilr:              i         i1..",i. i'     '-i:".1¡
                                            ,ì       t-                     ¡          :   ,                                                                                                    i

                                            ¡''' :i,i                 1
i^                                         '. i      l

üf"lfr"         i" :,ri                    .{r                                                                                     ,Ë
 ìill:        rrl   rt;- ":ì .i                  :




 ir-l i                  ":, ,''
 ¡F.,il                  ,        ,.i ..                                                                                                                                                                                                           :l

         ì"i 1           ì '" ì- l:                  r ':1--




         ¡!         li
                                 Case 3:13-cv-00257-JAM Document 307-11 Filed 10/11/18 Page 4 of 7
                                                                                        STATE OF CONI*ETIITLTT
                                                                              8oard     Ëü Êtnæmors lor Ftlgtrr Ëdrrcatbn



,W"                                                                    UNTVERSTîY OF CONNEÇTICI}T
                                                                              Sf OBHS, COfttrECTlCUT. 0S26S.ø|¡                      þrII.r'ûr./åût.I
                                                                                                                                     ,fegr ã o.f .û
                                                                                                                                                        ,ìr:.1   rl:fll




     Lüsån {tßrå¡h"
   t¡¡rwd,trfipdsmi                                                                                   Ìlr        ¡ õaÉ¡tsle q-EÈ!l
                                                                                                      ¡t¡rleÈ It¡ rtffiù
                           lËrifHfrE tflfrùi



Ãtsg ùCt¡              Ir¡¿tq ts eisPaB!õ{ åci.r¡l¡                            3.A st
flÞE    rrrl           f   tire*tãaaÈA ¡St{ufdly ¡¡¿Iïr*t                      A-û ¡{
r&*! *ûr$r             EJf¡ctiw          Büs{n"ir; ¡"{t tñ.{                   1.0 Fr
$**e    rlot           trirtËo Eô      tle¡ttttÈilÍ    H¡E¡SsüÊr¡¿             3"û åÈ
ùÞst    3t.û1.         tÊÈfåtlöâÉ l¡l¡i¡ù{$Ë¡rt                                3"û å+
PÌÀR 1OÛI              10r¡c €àrûlcrb ead tü¡ltb                               r.0      å
  TEAS ÊFA                      ¡,Sil            TÉBH,   tûtl¡[$   ¡          16,0
  clil     e$À                  3.520            CtË{ TûtÀrs :             94.0


                       ñ¡t loiû Íito¡{-üw                to ¡orù.¡il-t¡l
                                                                       on{E      çrûÈE

Þroçrau          i 8üäl,[r r
llr¡'            ¡ FiÞtÞcå lttto!
Ëfås Strt                                                                      lì0 À
F$CB 3¡37              atül B.trtö slntfieê                                    3,0 a
tïeg {¡F5              ûÌrbål fttriterÈI û¡$dg¡e¡lrü                           3.0 r
1".¡¡ñ¡ l0l$           r,4Ègf¡.gË t¡¡È ErDd                                    ¡*o I
ì€rf    dtoè           stgðtôEy, Policy rrd F!ùnñ!¡rg                          3"0      B+
  ?üH{ GsÃ ;                    s,ltú             tÉ{'tûrÅr¡€      ¡          l.s, {,
  E{Ðl 6þ!b        ¡            t.Stl             ertra r0f¡l.g    È       10r"ó


                   arütu{l    ¡ûr¡ tlå1¡-Û1-t*               rù ãl1t-ù!-{?,
ûrtürsE                    ¡FåÊ¡*pËJùð                                 tårJtr Syr#
rltùdEtfl : 2ütl*0t-1{
ecrÈrÙúÈËa              Esrö !Òt¡I¡
  c¡¡r eex !                    3-511             ctÐt             r       tog-o
                                                         "ofÀ¡J
                                               Hot!ìrridt*
                               ---*-
                                                        Case 3:13-cv-00257-JAM Document 307-11 Filed 10/11/18 Page 5 of 7

                                                                                                                                             ì..i   l\l1r i: ñS t'ì                f *S .*{i r.}}iL:tTlÇ                   LJ   I
                                                                                                                                                           i{{ìy        ì.ü       {}$ir:r*ì "T"uwis*ript
'Ihe Unlver;it! r'i *.r , , . ,:r,                                                                          .tì ,; .t ì1.) .ì :                       :                     \li                 i:,,a:-jjÈl!{JjË-l-{j('," S i,?,,i":iË idjr **r.lr*es ì¡:emijted'*re recordeC
Assriciaiion of Süñ':,:, c r,, ;                                                                                ;-,. ,,1t. *,l.t-                                                               :r\cå,-'t {'ûut'sËË   .í -JFud rr, t:e lÌrtt ìvdÕ \¡¡**ks 'Jí ihe lerrn ånd .;.
based on .i iùu ,: . .                                                  .                                   ,                        ..,Ìl           ...
                                                                                                                                                                                'ì               {l,.rrs3Ì iÌ ..\',,/i¡! :r' s lriÌerìl ,vLlJì ítìlr{fìltil ¡i {h8 t,rfie of '¡olunt¡r,
rninçlps of lectu. r..ri;-. 1-'sr. i;                                                                                ...        F    l                                          j'         4     .\¡:fr{:r:irt¡,tl ìj:}rr.l ihe l-[nj'"'gt*;'t. lìe¡:etted tsursú                                          .


hgur eduan;*ri ùr rii:Fr.n l;r),                                                                                      .         i!
                                                                                                                                                                                                ,Lirtibrü'    .,rrk,.rt*s. i¡.s" U¡iverçrty ;tjo¡ted a üËËde {olgivener.
                                        'j¡'.'li.' ri.iììr j, {ì:'                                                                                                                              ,,,1r1f,,¡ ¡jiÍFL'i!ù s. j:rû t1t :i02. FlrOr it lîílÍ lerrî thê {3PÁ rÊfleüteC
Çoçìrp$[rjntt],Ë|lltÈÅyrìt ¡ll r                                                                                                                                                                  ;-+ çríf,e êürr,*J
                                                                                                                                                                                                                          'n çech c*urçè. Ir¡¡lsler C¡etiit. fjpAs of studenlç
t0û0-ÛSûg f,¡; r:': S.r:r.'iì l- jr,.",t :ì ., rr¡,                                                                                            tt           l,     .,

lttt-'!Sbg      i¡''nr;.w': ft¿:.:rr ,r,,;ir"l . .irir! ¡ :                                                                                                                                       :,:lh trôrtsfcn'r:{J Çiil{iit aÍç fcmFLitFi cr,ly on wcrk laken ål th''
:mü"fSq$        ilirÍii.r, . ^,r'rn,Ì ¡rr -' r ."                                                                                                                                               *¡   :.,.'êrs;t,j crf c,jr'ï*tì'ljtrttit.
                                                      L:i r"                                                              .1                        '$
JRtlü"3gSS                            .n ; , , .r 'r '
                                           i]"ìr!ì$i        1¡    i{:r'ür$                                                                      -..':,'J-l$tì                                   i ..¡r1.,¡_.*ü*c:ìr::cei_gfl'q'nt,L_.i*_{q$ff*: Co,ìege r:redits earned l,;'.
4t)Stt4gsfl Ë"'t:;t äil v :.i-ì ,*r - ' .:ì k. r¿ ¡,,                                                                                                                                               ËÈñoi stti.rdFnr:i ,n r;sf-Ðndãry schoÐl lriih un,vËfsily consenl åfir":
5ûSû &          abcre                      Ër"a.!i,Jt! :,               [l ,     _i        { '.1:         Ér"¡                                       i,r,,c 5 r                                 o¡r,.i.lunce S,oe ,.lr:v,trrcôtJ !:tâûd.${¡ t)r sup+r'tr h¡qh ËËhüi,i
                                                                                                                                                                                                jtuLiÊrìls ¿Jriij :ûr:l-{È descrt¡:ltir's :ü genafä! {râiåitg.
          4q
U{]delgrf¿u                                           q''.        ¡   ii;             jrij',,.i -i.:                                                  ì !r .l -l,iìir
 Nai  assrgned                                              "1'+                              'l                                                     rl ,lt:r¡l ç.*
                                                                                                                                                                                                !,iuË¿q-|Ëldr]!,!9-À!!-{ ear g -89Ëg-tg
     Ëxcetìent                                                                                   .t
                                                                                                                                                                                                i::g¿Xjp*Lj:t lildìe¿l.çr.i by semesÌer füÌ i;fldÊrrìrdduates whs {:
                                                            :\,

     Ëxceflent                                              ¡\-                                                                                                                                 .1..,rrcd 3 r-:.f ììr:ÌU1ìl 0f l? ';¡le¡:lAb;Ê õÍeilìl.S {2} ref-elvËd fi0 rgrãdr'
        gcod
     Vety                                                   ;!+                              't *                                                   ¡i*¡-,j:1il,i                tì'            ',r+iç.rr¡¡ ll
            ir                                              s,                                    r.ü                                                                                                          ivifecl'r,e Ë¿ìf iJ84 ireil;drJs ôct'irr.iÊs on PausiËail), {3i h¡':
                                                                                                                                                                                                .¡ i1¡i¡,i¡¡, f* iÊ¡.lr tiFA cf 3 t rnd 14ì e*€re :¡ì the ugpÊr quaû'l* r"l
           Goüd                                             3.                               ;i                                                                                                 i!¡erí      rì.(]ììerJar   Çf   ¡Ð1,üû1.
      Avemqe                                                """.                             ^-.J                                                           :i.   l¡¡w
        t$;                                                                                      .   .r.i                                             j.'   \PÈillr'J                           Qerl¡Ls-l='sl,Ëgf-iiflÊ"! fr:'owrng "jr:rin$ s¡rne<,{ers oeE,nning Sprlr'r":
       F¿lr                                                 l:                                   t                                                     ",t¡rl:ti"rrd                            2LìÛg ìrldicali::ri Lifirl$jlüräLiu itus'.\:r() rvere tl-rij,stereri fÕ¡ü t{)lit¡ ûf 1:
      Pour lg                                               iJ ¡                                 1 ,.:l                                        i.   it'*rat: isrlû                   i          ,-¿ìr.lililhle e.:rr,Cìls dt¡';r¡il the Fra'.ìôils            l!   rlrlrnlhç ãS Fãf1-'1rïe $t\¡.J€nlh
      mÊTelv                                                [J                                                                                              r     . lit,.                       anti rvhtr ffir;i ìiki íitÌ?jiil iì iìÈt clller,a ":letee!              æt ove
      p|"ìsslnq                                             il'
      Fatìule                                               ¡                                lì        ¡                                                    r:iJ;.,,t1                          iirjii:, Under$f,]Ëlu¡rtr: Lìeun l i-ì4t r{il¿tìGr'3                        *re   r'¡;lhheltJ ¡:endirr     r


                                                                                                                                                                                                ri.:t.tu1:oft ül tlf: rÌìr i i,BtJ ; ltive n:aerks.
[q¡Ld]q!É'¡i4e                             J.ìr rt.i.       i,
P@ Èllcccssiul düfipl.::ra"Ì LJi r.r\:i'LL {r,, : .r,, ì:;ì:l                                                                                                                                   fium         1   arrd_j:   .í]qgç.1¿lg¡r*f!_ çJî¡]lijÈ.!c'll. hnred               iln lhê     ftlllowrr'fi
F@ ii¿iiurr: ii'r Þ";,.,,¡f s¡¡ ç¡111" '¡1                                                                                                                                                           rtleitå
S       ËucceìfÌltli fûrrlptr-Ì"ùil ùf 5i,rìririr,.L,iviìj1ìr;;ìiisf ,rirìrr                                                                                            i".r",i.ririrl                                       54 r;li{.ui;rLiÊ ürEdils,
                                                                                                                                                                                                i::Un1_l_ð¡i!_q. r'n,flrrLlLrrÌì Of                                               I   3.ù curnul¿}!rir;
U       :aiìute rrì 5ËiiJlår.trJ{,jrtJilr.,lil-,f;T¿,1¡rf{ ¡c"jr¡&                                                                                                                              ÊPA ,*nd 75 perccirirlr, riùìËgË u;,¡ss rark.
ÅU ,\üdit {n0 û¡årjilj                                                                                                                                                                          B+Sûê_cgLlrr!d*' n:i*.n:urn l-u5 calcuial:le Ëredrts, a 3,4 cumt¡lat'v¡
W      Wiihdr:¡w¡¡J i,r¡¡¡ ¡-{,*: rr 1il':.i i..: i-rr lJ '¡ í.k rli i r il:r" rlr-                                                                                         ¡
                                                                                                                                                                                                ËPA and 85' pr*rentili, rolleqe cia::s rank,
\e/Atl ilr¡*rse vrfis Ll,äftLti.ti ift-tìr, L¡t.i-j l¡ ;¡r¡,r. ttiit r li:r: r" 1.r1 ,,,{                                                                                                       tumrn¿ rìum lil':cle ¡ilr¡r,¡rìr¡rn 54 cnic;r¡ísL'lr: credit$. a 3.7 uumul¡l¡vt:
       ùl tEilTr                                                                                                                                                                                cîp¡ãñd g5 ::üi¿.;¡tr',: i;clr:qe bl¡ss r¡¡irk,
R      Verìfi¡*Ë rLrluitnd i,1,1ì 'rll: -i:ì rrì .,i, , ;i n * r I 'it r-. r,-,i..r                                                                                                             It¿û!it.T, P{.qC.Lilry dL.sl!n,ìl.r}$ enfÕi}mËf}t                    in F   11ütì$i!årily r;$rnpeliiru.;
                                                                                                                                                                                                ¡rr,triel:iie f,'t{]ilr,:¡"n ih,ìt            ts fitoitl      'lerrnnrlrtrr; iit,rn thÊ gsrri:rtt
Ëlank Gr;|ce                         11{   rl    : ,trlr:liìË'              i jl¡ ..,ir '¡r,J             .:'r rÌ                        ,.ì."ir rr,"'                                          I   int'JefSIly llr.:ts& ¡ ltill
i\dminisì¡.ri:vÈ l *ålå.:'                                                                                                                                                                      I   jürrÐir:_q!¡Ëi,ür' ¡vr'¡íi,rl i"rrÍ$ {.,*çreÈ ¿¡r¡}ff/'/a{ In4¡{jiïleË
                                                                                                                                                                                                                                                                           !û_$lL;Ë.ï]-fifj_,r
f--1"ïänprctr.'                                                                                                                                                                                                    ¡r Frerlr;ara :¡,q11i¡s,¡'1€i¡fç, r.io'i1ç! ir,,;lyd6 supÊj"r'
                                                                                                                                                                                                .1" l''lr.rlrE.rs ilr.iir;
X                Ahsenl ¡¡6¡1 {ir,,rr *^:.i.1iìx,it;                                        r.                                                                                                               iri '.ì{reielrt'jf, (:Èrpiìnrn{Jntði ü{JurgeL $nd uûrl'rpleiinrì {,r
                                                                                                                                                                                                LjÈrform¿-¡irr'¿,
N                       ('f rl,, .it.È- -{: .a,rifi rì                                      ¿                              , rl.             :ìfr    r      i.r i:.¡i.          'ÌilT           ",.eûrùr ìile:iì$ r,.!,i1r'.,rr.;Ir"rlìr'tg rj(cËplr0¡tft; üiüici.v1ly årld ¡]nã;y¡,
                 "imìtetj
                 ¡e¡¡Íles                   rÈtìi.,1i   îi            rrìfJl ij¿|,!.Jì     . ì:l l1 ìif,r:1 ,..ri",*.:.li ¡;*OtJl¡ür,                                                           . Gtrr
                  *qgi43rl, 'ì                          ,.r0,
                                                                       " ¡i;i ,:r,;r .,', ,
                                                                                            ,',¡. ,rì¡."i;' j                                                           ii-ii;       ¡r   .,      ,'¡t;r'¡,; ir,-S_c,!rr¡ir1. ric ¡ril y¡r¡ ¡tçi?rg& iìür,ìf'"rrãl .¡t.jrrates S.tfrÉË!:.
                  ¡liË.t-.i'Îi0                   i5r{-¡
                                                                                                                                                                                                  rf ", i-Ì¡rv¡,sity -rl'lü. ìr Frli:rJrä{i*r 1Ì{} i¡ûìi Frûstrüt{.jlts {: r;
f-Jnte"        An     ¡tir-,ri$tr*,r.. : "                                       .,                                                                                                                afnËIIlIr;t(J .j'lrJ,:l¡r.'..iJ.:,! il j;t'l')Ìf ijftì i*t lhe i.j-,:tfrbrty. if,* iJ,rhlr:fÌ il'tr.
(eg 'c,' \il' ,1.                                       :                                             I     ,r-r          .r.                                                                   \'L.l{jer1i al*r!}';f ¡J:i:r!' 4 r"' ì.r,r/t'- grari t,i .;iì,iìJ\, Ij"Ì*åf :llÊ 5L}peI r:gir.r.f ìr
                                                                                                                                                                                                      i¡r
The '!" ûl "X"' ,r Ëilir ,r,ï {: r-,                                                                                                                              ii                            +           t;:lV i-t't'".ri.!::..'
                                                                                                                                                                            Li;; t:Lrl
hg¡:* ì1€)r:,r,Êl.e{ì -:r r.,ii:f,iÍil ì:r:                                            .                                                                        {.. ,e
i*clrninisfra[¡vt1 t'tiì:                              . i:;, jr i¡i...,                                                                                     r't.{lr ' ¡l                 'it
,¡elminititr.çït'¡*                    ì..,.             ¡1 .i' ;li:
                                                l¡.¡¿,, 'r


"f'lS'lr                               i'':             i
  RAri." -l-                 r                    ^
                                                                                                                                                                                                                                            È-J ¡ îil   r i],-      l;;.


     Tü TFlil                 !:{:R,s,r,J ì'
     ì:ì: iì          ,:'        .          ,     r
           "            ._.¿'                     l


     ì-'. i:i :l'



                                                                                                                                                                                                                                                                                          r i{ ìr.:

     4ì
                                                                                                                                                                                                                                                        ,lü


     :il       qÈ!:         ,i".rri, I ',
Case 3:13-cv-00257-JAM Document 307-11 Filed 10/11/18 Page 6 of 7




                      EXHIBIT L
Case 3:13-cv-00257-JAM Document 307-11 Filed 10/11/18 Page 7 of 7
